DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 11/17/2020. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000237554 A by HIROSE et. al.
Regarding claim(s) 1 & 12, HIROSE teaches an apparatus comprising: a spiral membrane element (see Title) comprising a flow path spacer used between separation membranes wounded around a liquid collection tube of the spiral membrane element, the flow path spacer comprising:
a plurality of first linear portions (11) (see Fig. 3, 11) each extending in a first direction inclined with respect to a longitudinal direction of the liquid collection tube (see Fig. 5, tube 28); and
a plurality of second linear portions (13) (see Fig. 3, 13) each extending in a second direction inclined with respect to both the longitudinal direction of the liquid collection tube and the first direction (see Fig. 5),
wherein the plurality of first linear portions (11) and the plurality of second linear portions (13) intersect each other to form a first opening portion and a second opening portion each having a diagonal line parallel to a predetermined direction (see Fig. 3, annotated below),
an opening area of the second opening portion is smaller than an opening area of the first opening portion (see Fig. 3, annotated below).

    PNG
    media_image1.png
    682
    794
    media_image1.png
    Greyscale

HIROSE is silent as to the difference between the length of the diagonal line of the first opening portion and the length of the diagonal line of the second opening portion is in the range of 10 to 35% of the length of the diagonal line of the first opening portion.
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Regarding claim(s) 2, HIROSE teaches the flow path spacer according to claim 1.
HIROSE further teaches wherein the plurality of first linear portions (11) and the plurality of second linear portions (13) further form a third opening portion having an opening area smaller than the opening area of the second opening portion and having a diagonal line parallel to the predetermined direction (see Fig. 3, annotated above).
Regarding claim(s) 3, HIROSE teaches the flow path spacer according to claim 2.
HIROSE is silent as to wherein the difference between the length of the diagonal line of the second opening portion and the length of the diagonal line of the third opening portion is in the range of 10 to 35% of the length of the diagonal line of the first opening portion (see Fig. 3).
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Regarding claim(s) 4, HIROSE teaches the flow path spacer according to claim 2.
HIROSE is silent as to wherein the plurality of first linear portions (11) and the plurality of second linear portions (13) further form a fourth opening portion having an opening area smaller than the opening area of the third opening portion and having a diagonal line parallel to the predetermined direction.
However, HIROSE teaches varying the distance between the linear portions (11) to form the varying sixed first, second, and third opening portions (see Fig. 3, annotated above).
Therefore, it would have been obvious that a person having ordinary skill in the art at the time the invention was made or before the effective filling date would have been capable of adding a forth opening portion by applying a particular known technique of varying the distance between the linear portions, as taught by HIROSE, particularly by varying the spacing between the second linear portions 13 as well as the linear portions 11, to a known device (method, or product) that was ready for improvement, the flow path spacer of HIROSE, in order to obtain the predictable result of flow path spacer having multiple densities. MPEP 2143.I.D.
Regarding claim(s) 5, HIROSE teaches the flow path spacer according to claim 4.
HIROSE is silent as to wherein the difference between the length of the diagonal line of the third opening portion and the length of the diagonal line of the fourth opening portion is in the range of 10 to 35% of the length of the diagonal line of the first opening portion.
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Regarding claim(s) 6, HIROSE teaches the flow path spacer according to claim 1.
HIROSE further teaches wherein the predetermined direction is a direction parallel to the longitudinal direction of the liquid collection tube (see Fig. 5).
Regarding claim(s) 7, HIROSE teaches the flow path spacer according to claim 1.
HIROSE further teaches wherein an arrangement pattern of the plurality of first linear portions (11) in the second direction coincides with an arrangement pattern of the plurality of second linear portions (13) in the first direction (see Fig. 3).
Regarding claim(s) 8, HIROSE teaches the flow path spacer according to claim 1.
HIROSE further teaches wherein the plurality of first linear portions (11) and the plurality of second linear portions (13) form a double-layered structure in the thickness direction of the flow path spacer (see Fig. 1).
Regarding claim(s) 9, HIROSE teaches the flow path spacer according to claim 1.
HIROSE further teaches wherein the first direction and the second direction are mutually orthogonal directions (see Fig. 6).
Regarding claim(s) 10, HIROSE teaches the flow path spacer according to claim 1.
HIROSE further teaches wherein angles formed by the first direction and the second direction comprise an acute angle and an obtuse angle (see Fig. 3).
Regarding claim(s) 11, HIROSE teaches the flow path spacer according to claim 1.
HIROSE further teaches being a flow path spacer to be placed in a raw liquid flow path (see ¶ [0031] “raw water flow path material 10”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/ Examiner, Art Unit 1773